Citation Nr: 0605183	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-32 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's income is excessive for purposes of 
basic eligibility for improved pension benefits.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1951 to September 1953.

In March 2003, the RO received the veteran's claim of 
entitlement to non-service-connected pension benefits.  In a 
March 2003 decision, the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (the RO) denied the 
claim. The veteran initiated an appeal of the March 2003 
decision, which was perfected with the submission of his 
substantive appeal (VA Form 9) in September 2004.


FINDING OF FACT

The veteran's countable income exceeds the applicable maximum 
annual pension rate (MAPR) for the time period in question.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
improved pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to improved pension 
benefits.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  As 
explained below, there is no dispute as to the facts.  This 
issue is being denied due to the veteran's failure to meet 
the basic eligibility requirements for the benefit sought.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the veteran's claim is not subject to 
the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument as required by the Court's 
jurisprudence in general.  See 38 C.F.R. § 3.103 (2005).  The 
RO notified him of evidence necessary to support his claim 
and assisted him in obtaining evidence.  

Pertinent law and regulations

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).

Basic entitlement exists if, among other factors, a veteran's 
income is not in excess of the applicable MAPR specified in 
38 C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2005).  The maximum rates for improved pension 
shall be reduced by the amount of the countable annual income 
of the veteran. 38 C.F.R. § 3.23(b).

38 U.S.C.A. § 1522(a) provides, in pertinent part, that VA 
shall deny or discontinue the payment of a veteran's pension 
based upon consideration of the annual income of the veteran, 
the veteran's spouse, and the children.  38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social 
Security Administration income is not specifically excluded 
under 38 C.F.R. § 3.272, nor is the income of a spouse. Such 
incomes are therefore included as countable income.  Medical 
expenses in excess of five percent of the MAPR, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

As of December 1, 2002, the MAPR for a married veteran was 
$12,516.00.  See 67 Fed. Reg. 36671 (May 24, 2002).  As of 
December 1, 2003, the MAPR for a married veteran was 
$12,692.00.  See 68 Fed. Reg. 5342 (February 3, 2003).



Analysis

The evidence shows that the veteran is married and lives with 
his spouse, and that their combined annual income as 
calculated by the RO based on Net Worth-Income statements 
prepared by the veteran is approximately $64,238.00.  This 
figure was derived by the RO from his reported income of 
$5,998 for Social Security benefits, $39,014.88 paid to his 
wife in annual earnings, $3,636 paid to his wife for Social 
Security benefits, and $15,600 from his wife's company 
retirement plan.  The veteran has not submitted any evidence 
regarding medical expenses or any other expenses he believes 
should be deducted from his reported income.

As noted above, MAPR for the period of time in question 
ranges from $12,516.00 to $12,692.00.  Regardless of which 
figure is used, the veteran and his spouse had income in 
excess of the MAPR for calendar year 2003.  His countable 
income has therefore exceeded the legislated MAPR for the 
period of time in question.  Because the law is dispositive 
in this case, the claim must be denied on the basis of lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The veteran has alleged that his wife's benefits should not 
be considered in calculating his entitlement to pension 
benefits.  See the Veteran's September 2004 Form 9 
substantive appeal.  The Board has decided this case based on 
its application of the law to the pertinent facts.  If the 
veteran believes that the law, in this case 38 U.S.C. § 1522, 
is wrong, his appropriate course of action is to seek to have 
that law changed.  For its part, the Board is required to 
follow the law.  
See 38 U.S.C.A. § 7104(c)(West 2002).      

Because the law, and not the facts, is dispositive of the 
issue, the veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

The veteran is not eligible for improved pension benefits 
based on excess income; his claim for these benefits is 
therefore denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


